Corrected Notice of Allowance
This is being mailed out to correct a typographical error in the previous Notice of Allowance. Specifically, the allowed claims recited “1-23, 25-39, 31, 33-52, 56” which should have read “1-23, 25-29, 31, 33-52, 56”. Claims 24, 30, 32, 53-55 are cancelled. It is reminded that the previous Notice of Allowance corrected a numbering issue present in the claims.
Reasons for Allowance
Claims 1-23, 25-29, 31, 33-52, 56 are allowable. 
The reasons for allowance presented in the previous Office Action are incorporated herein by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764